Name: 2005/795/EC: Council Decision of 7 November 2005 on the replacement of members of the European Social Fund Committee
 Type: Decision
 Subject Matter: EU institutions and European civil service;  EU finance;  personnel management and staff remuneration
 Date Published: 2006-06-29; 2005-11-17

 17.11.2005 EN Official Journal of the European Union L 300/61 COUNCIL DECISION of 7 November 2005 on the replacement of members of the European Social Fund Committee (2005/795/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to Council Regulation (EC) No 1260/1999 of 21 June 1999 laying down general provisions on the Structural Funds (1), and in particular Article 49 thereof, Having regard to the Council Decision of 24 September 2004 appointing members and alternate members of the Committee referred to in Article 147 of the EC Treaty (2), Having regard to the proposal from the Commission, Whereas: (1) The Council, acting on a proposal from the Commission, by Decision of 24 September 2004 appointed the members and alternate members of the European Social Fund Committee for the period up to 30 April 2007. (2) In the meantime, the seats of various members have become vacant as a result of resignations. (3) Members must be appointed to the European Social Fund Committee for the seats that have become vacant, HAS DECIDED AS FOLLOWS: Sole Article The persons whose names are set out in the Annex are hereby appointed members of the European Social Fund Committee for the remaining term of office, i.e. until 30 April 2007, as indicated. Done at Brussels, 7 November 2005. For the Council The President J. STRAW (1) OJ L 161, 26.6.1999, p. 1. (2) OJ C 252, 12.10.2005, p. 1. ANNEX Member State Representative Member Name Replacing Belgium Government Member Mr GÃ ¼nther MATTHEUSSENS Mr Dominik ROLAND Czech Republic Government Member Mr Ã estmÃ ­r SAJDA Mr FrantiÃ ¡ek KONÃ Ã EK Government Alternate member Ms MarkÃ ©ta PÃ CHOUÃ KOVÃ  Mr TomÃ ¡Ã ¡ KUCHTÃ K Employers Member Mr Josef FORNÃ ®SEK Mr Jiri KOHOUTEK Denmark Employers Member Ms Lise PONTOPPIDAN Ms Lise SKANTING Trade Union Alternate member Mr Poul HANSEN Mr Tyge GROES Germany Trade Union Member Mr Hans-Detlev KÃ LLER Mr Jochen LAUX Estonia Government Member Ms Merlin ORGLA Ms Kertu SAKS Government Alternate member Ms Mari VÃ LI Ms Merlin ORGLA Greece Government Member Mr Georgios ZERVOS Ms Anna DALAPORTA Government Member Mr Dimitrios KYROUSIS Mr Magas KONSTANTINOS Government Alternate member  Ms Ourania ANTHOPOULOU (1) Spain Government Member  Mr Gonzalo GÃ MEZ DE VILLALOBOS (1) Government Alternate member Mr Carlos GARCÃ A de CORTÃ ZAR Mr Miguel COLINA ROBLEDO Trade Union Member Ms Ana HERMOSO CANOURA Ms Ana HERMOSO (2) France Employers Alternate member Mr Gaetan BEZIER Ms Alexandra DENIS Ireland Government Member Mr Vincent LANDERS Mr William PARNELL Italy Government Member Ms Vera MARINCIONI Ms Aviana BULGARELLI Employers Member Mr Bruno SCAZZOCCHIO Mr Claudio GENTILI Employers Member Ms Ilaria DI CROCE Ms Eleonora PISICCHIO Cyprus Trade Union Alternate member Mr Diomides DIOMIDOUS Mr Diomedes DIOMEDOUS (2) Latvia Trade Union Member Ms Linda ROMELE Ms Iveta OZOLA Lithuania Employers Member Mr Vaidotas LEVICKIS Mr Vaidotas LEVICKAS (2) Employers Alternate member Ms Marija ZOKAITE Ms Laura SIRVYDIENE Hungary Government Member Ms Judit TÃ RÃ KNE RÃ ZSA Ms Judit RÃ ZSA (2) Malta Government Alternate member Mr Robert TABONE Ms Sue VELLA Trade Union Alternate member Mr Anthony MICALLEF DEBONO Mr Charles MAGRO Poland Employers Member Mr Jacek STRZELECKI Mr Andrzej JANKOWSKI Portugal Government Alternate member Mr Ramiro RIBEIRO DE ALMEIDA Mr JosÃ © REALINHO DE MATOS Trade Union Member Mr Georges CASULA Mr EugÃ ©nio Ã scar GARCIA DA ROSA Slovenia Government Member Ms Neva MAHER Ms StaÃ ¡a BALOH-PLAHUTNIK Government Member Ms Vesna MILETIÃ  Ms Nastja STERGAR Slovakia Government Member Mr JÃ ¡n RUDOLF Ms Andrea KOSTOLNÃ  Employers Member Ms Viola KROMEROVÃ  Mr Daniel HRDINA Employers Alternate member Mr Peter MOLNÃ R Ms Viola KROMEROVÃ  Trade Union Alternate member Ms Naile PROKESOVÃ  Ms Margita ANÃ ICOVÃ  Finland Employers Alternate member Mr Mikko RÃ SÃ NEN Mr Jukka AHTELA Trade Union Member Mr Tom HOLMROOS Ms Mervi HUUSKONEN Sweden Government Member Mr Johannes WIKMAN Mr Ingmar PAULSSON Trade Union Member Ms Erika BERNDT Ms Erika KJELLSTRAND (2) United Kingdom Employers Member Mr Neil CARBERRY Mr Anthony THOMPSON (1) Has not yet been replaced. (2) Correction of previous Decision.